DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, encompassing claims 1, 5-7, 9, 13, 17-18, 24-25, 28-29, 31-32, and 34-36,  in the reply filed on 11/2/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
Claim 7 recites the limitation of “the voltage is 5-7 eV”. The instant specification does not disclose the applied voltage across the discharge gap between the electrodes as being 5-7 eV. (NOTE: the instant application only discloses dissociation voltage of certain substances being in a range of 5-7 eV). Therefore, the subject matter in claim 7  was not described in the specification how to use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “the assembly” in line 9. Claimed invention is directed to “an… assembly” (line 1) while “a convergent-divergent nozzle assembly” is cited in line 4. That is, claim 1 recites TWO “assembly”. It is not clear which “assembly” is “the assembly” regarded. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the convergent-divergent nozzle assembly”
Claim 13 recites the limitation "the one or more pins of the first electrode assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Due to the dependency to the parent claim, claims 5-7, 9, 13, 17-18, 24-25, 28-29, 31-32 and 34-36 are rejected.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 9, and 34-36 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gourdine (U.S. 3,558,286) .
Regarding claim 1, Gourdine discloses an apparatus for gas treatment (ABSTRACT). The apparatus comprises 
(1) a first member having a first pair of spaced apart electrodes 162 and 164, wherein a voltage is applied to the first electrode pairs through a power supply 166 (i.e. a first discharge device, Figure 1, col. 3, line 17-22);
  (2) a second member having a second pair of spaced apart electrodes 170 and 168, wherein a voltage is applied the electrode pair (i.e. a second discharge device, Figure 1, col. 3, line 40-63); and 
(3) a nozzle section 157 having a convergent passage 158, a throat 159, and a divergent passage 160 (i.e. a convergent-divergent nozzle assembly….., Figure 1, col. 3, line 11-14), wherein the first member having the first electrode pairs and the second ember having the second electrode pairs are in fluid communication with the throat 159 (i.e. a reactor exit of the first discharge device and a reactor exit of the second discharge device……, Figure 1, col. 3, line 16-17 & line 55-57).
The recitation of “an advanced oxidation assembly for generating free radicals” in preamble. When reading the preamble in the context of the entire claim, the above recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
It should be noted that “a first discharge device” or “a second discharge device” does not recite any structural limitation and will be interpreted as “a first member/unit/structure having a first spaced apart electrode pairs with an associated potential difference” or “a second member/unit/structure having a second spaced apart electrode pairs with an associated voltage difference” in light of the limitation/definition set forth in claims 5 and 9.
Gourdine teaches (i) a first pair of spaced apart electrodes 162 and 164 associated with a potential difference (Figure 1, col. 3, line 17-22), reading on “a first discharge device; and (ii) a second pair of spaced apart electrodes 170 and 168 associated with a potential difference (Figure 1, col. 3, line 40-63), reading on “a second discharge device”.
The limitation of “when fluid pass through……a suction is created……” is related to a manner of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Moreover, since the device of Gourdine comprises substantially the same structures as claimed, it is fully capable of performing the claimed functions.
Regarding claim 5, Gourdine teaches that the first member comprise a port for introducing substance,  a needle electrode 162,  an annular electrode164 spaced apart from the electrode 162, and  a power supply 166 for applying voltage to the electrodes (Figure 1, col. 3, line 17-22).
It should be noted that “a discharge electrode assembly” does not recite any additional structure and will be interpreted as “an electrode having one or more pins”. Gourdine teaches a needle electrode 162, reading on “a discharge electrode assembly”.
“a counter electrode”does not recite any additional structures and will be interpreted as “an electrode space apart from the discharge electrode”. Gourdine teaches an annular electrode 164 space apart from the electrode 162, reading on “a counter electrode”.
Regarding claim 6, the cited limitation are related to manners of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
 Regarding claim 9, Gourdine teaches that the second member comprise a port for introducing substance,  a rod electrode 170 having a tip/pin 170a,  a mesh electrode 168 spaced apart from the electrode 170, and  a potential different applied to the electrodes (Figure 1, col. 3, line 40-63).
It should be noted that “a discharge electrode assembly” does not recite any additional structure and will be interpreted as “an electrode having one or more pins”. Gourdine teaches a rod electrode 170 having a tip/pin 170a, reading on “a discharge electrode assembly”.
“a counter electrode”does not recite any additional structures and will be interpreted as “an electrode space apart from the discharge electrode”. Gourdine teaches a mesh electrode 168 spaced apart from the electrode 170, reading on “a counter electrode”.
Regarding claim 34, “the fluid’ and “water” are material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claims 35 and 36, “the flow rate of air” and “the volumetric flow rate of air” are not structural limitations, rather process-limiting parameters which is related to manners of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gourdine (U.S. 3,558,286) as applied to claim 9 above.
Regarding claim 13,  Gourdine teaches that the needle electrode 162 is supported on a plate 161 while the rod electrode 170 having a tip 170a is supported on a plate 171/172 (Figure 1, col. 3, line 13-15 & line 49-50). Moreover, it has been held that, without persuasive evidence that the particular shape is significant; a change in shape is generally recognized as being within ordinary skill in the art In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144). Therefore, it would have been an obvious matter of design choice to make the tip having 4 points since such a modification would have involved a mere change in shape of a component.
Allowable Subject Matter
Claims 17-18, 24-25, 28-29, and 31-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1, 5-7, 9, 13, 17-18, 24-25, 28-29, 31-32 and 34-36 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795